Title: Advertisement, 1 February 1796
From: Washington, George
To: 


          
            Philadelphia, February 1st 1796.
          
          
            TO BE LET, and Possession given in Autumn.
            The farms appertaining to the Mount Vernon Estate, in Virginia; four in number; adjoining the Mansion house farm. Leases will be given for the term of fourteen years to real farmers of good reputation and none others need apply.
            THE largest of these, called River farm, contains 1207 acres of

ploughable land; 879 of which are in seven fields, nearly of a size, and under good fences; 212 acres (in one inclosure) are, generally, in a common grass pasture; and 116 acres more, are in five grass lots and an orchard (of the best grafted fruit) all of them contiguous to the dwelling house and barn. On the premises, are a comfortable dwelling house (in which the Overlooker resides) having three rooms below, and one or two above; and old barn (now in use) and a brick one building 60 by 30 feet, besides ends and wings, sufficient for stabling 20 working horses, and as many oxen; and an excellent brick dairy with a fine spring in the middle of it. Thirty black labourers (men and women) being the usual number which have been employed on this farm, are, with their children, warmly lodged, chiefly in houses of their own building. The soil is a loam, more inclined to clay than sand, and with slight dressings yields grain well, particularly wheat. Encompassed on two sides by the river Potomack, and on a third by a navigable creek, the inlets therefrom, in a variety of places, afford an inexaustible fund of rich mud for manure, or compost. The waters abound in a variety of fish and wild fowl; and one or more shad and herring fisheries might be established thereon.
            Next in size is Union farm (so called from the annexation of two together). This has also seven fields, nearly equal in size, and containing in the aggregate, 841 acres of ploughable land; besides 67 acres of mowable meadow; principally of reclaimed swamps of the richest sort; and four lots of 5 acres each, designated for clover, by the stables. On the premises are a comfortable (though small) dwelling house, in which the Superintendent of the estate resides; with a kitchen and other convenient houses, very pleasantly situated on the river. In the centre of the farm there is a new house with two rooms below, and two above (inhabited by the Overlooker of the farm). Covering of the same kind, and for about the same number of labourers and their families, as at River farm, belong to this; and perhaps one of the best, and most convenient barns of brick in America, for grain (in and out of the straw) and for the accommodation of stock of all kinds, working horses and oxen. The soil of this farm is not unlike the last, but rather more tenacious. There is one excellent shad and herring fishery appertaining thereto, with convenient houses for salting and barrelling them up; and another which has been, and might again be, used to advantage.

This farm being bounded by the river and a navigable creek for a considerable extent, abounds as the other does, with the same kind of inlets, and resources of mud; wild fowl, &c.
            Adjoining to the last-mentioned farm, and at the head of the creek which bounds the same, is Dogue-Run farm; consisting of 517 acres of ploughable land in seven fields, differing but little in size; with 132 acres of mowable grass in several inclosures; part of which being of the richest reclaimed swamps, remain permanently in grass; the other part, is alternately in grass and grain. On the premises are, a new dwelling house occupied by the Overlooker (warm and comfortable though small); with covering for twenty odd black labourers and their families; a new brick barn with an open circular floor to thresh, or tread on, through which the grain passes to a floor below where it is always secure, and ready for winnowing; stables for thirty-odd working horses and oxen adjoin the barn; and covering for other kinds of stock, all entirely new. The soil of this farm is a good loam, rather lighter than those of the preceding.
            The fourth farm is called Muddy-Hole; and has the same number of fields with the rest; besides four grass lots of five acres each, surrounding the barn and stables: the whole making together 476 acres of ploughable land. The Overlooker’s house is small, and but indifferent; the cover of the labourers is similar to those which have been already mentioned; and sufficient for fifteen or more with their families. The barn (which is of wood), and stables for eight or ten horses, are good. The soil has a greater mixture of sand in it, than either of the other farms, and is of a thinner quality.
            These four farms with the woodland appertaining to the tract, make altogether about eight thousand acres; the whole of which are inclosed by a post and rail fence and the tide water of the river and creeks. The farms, and every field belonging to them, are as level as a farmer would desire, and without stones or stumps to impede the plough or harrow. They are distant from Alexandria about eight, from the Federal City twelve, and from Georgetown sixteen miles by land, and the same by water; at all of which places there are ready markets, and good prices for every article the farms produce.
            As these farms are large, and can suit a few only in their present extent, there is a disposition favourable on my part, to

divide them into lots of any size, corresponding as nearly as may be with the present fields; many of which are ditched and hedged; provided an association of respectable farmers could agree in the partition; and would erect, at their own expence on those lots that would be separated from the present buildings, such conveniences as would accommodate, and content themselves. As an inducement to them to encounter this expence, and that many, rather than a few industrious farmers may be accommodated thereby, I would add three years to the length of the leases of those lots on which there would be no buildings. It is to be understood however, that the association must be complete before the division of any farm will be made, or a part thereof let. And it is to be further understood, that the agreement for either of these farms as they now are, or if parcelled out, must, if rented at all this year, be entered into before the first of September (August would be still better) because, arrangements, and preparations for the ensuing crops must commence by that time, whether I rent, or retain them in my own occupancy.
            Mr. William Pearce the Superintendent of that estate, and living thereon, will shew the premises, and give such information as may be required relative to the terms on which they may be obtained: And as there is a sketch of the farms in my possession (in this city) shewing from actual and correct surveys their relative situations, with the figure and contents of each field, grass lot, and meadow ground, from whence ideas more satisfactory than can be formed from an advertisement may be derived, it may be seen on application to my private secretary Mr. Dandridge, and the terms known on which they may be had.
            If the farms are let, the occupants may be accommodated on just and reasonable terms, in a sale of the stock which is upon the same; consisting of draught horses, oxen, and working mules; black cattle, sheep and hogs; carts, ploughs, (of the best kind) harrows, and every kind of implement, necessary on a farm. And they will be allowed the privilege of taking from the woodland necessary fuel, and timber for repairing fences, &c. under certain restrictions to be agreed on, and inserted in the leases.
            Besides these farms, which have been in my own occupation, there are smaller lots of arable land adjoining thereto, which may also be had on the terms beforementioned; together with

a merchant mill situated within the general inclosure. This mill works two pair of stones, the pair of which (of the best French burr) are employed in the manufacture of wheat, the other pair, of Cologne, are designated for country work. Evans’s patent machine for hoisting and cooling flour (erected either by himself or brother), rolling screens, fans, bolting cloths, &c. &c. (all worked by water) are complete. The tide flows up to the mill tail, and boats deliver and receive their lading at the door, from whence it is hoisted by water into the garners above. Near the mill is a comfortable house and convenient gardens &c. for the miller; and a commodious shop within 60 yards of them for coopers. If desired, 30 or 40 acres of tillable land may be had with the mill.
          
          
            FOR SALE; the following Lands, viz.
            On the Ohio River, in four tracts.
            
              
                THE FIRST, Called Round Bottom, is about 15 miles below Wheeling, a little above Captenon, and opposite to Pipe Creek; bounded by the river in a circular form for 2 miles, and 120 poles, containing 587 acres.
              
              
                SECOND, Is the first large bottom below the mouth of the Little Kanhawa, beginning 3 or 4 miles therefrom, and about 12 or 15 miles below Mariatte. Its breadth on the river is 5 miles and 120 poles, and contents 2314
              
              
                THIRD, Is about 20 miles still lower down; being the 4th large bottom on the S.E. side the river, below the Little Kanhawa. It is bounded by the river 3 miles and 52 poles, and is furnished (as I have been informed) with an excellent mill seat, contents 2448
              
              
                FOURTH, Is the next large bottom (on the same side of the river) and a little above the Great Bend thereof; its breadth on the river is 5 miles and 70 poles, and contents 4395
              
              
                Total on the Ohio, S.E. side thereof
                9744
              
            
            On the Great Kanhawa, in four tracts.
            
              
                THE FIRST, Is on the West side of the river, beginning within 2 or 3 miles of its confluence with the Ohio; about the same distance from the town of Mount Pleasant, and about 6 or 8 from Galipolis. It borders on the river 17 miles and 51 poles, and contains 10990
              
              
                SECOND, Is on the East side of the river a little higher up and bounded thereby 12 miles and 227 poles, containing 7276
              
              
              
                THIRD, Is at the conflux of the Kanhawa and Cole Rivers (West side of the former) and in the fork thereof, and bounded by the two rivers 5 miles and 88 poles, contents 2000
              
              
                FOURTH, Is on the East side, nearly opposite to the lastmentioned, 6 miles and 19 poles, contents 3000
              
              
                Total on the Kanhawa
                23,266
              
            
            As it is not more presumable than it is wished, that all who are inclinable to become purchasers of these lands will themselves, or by agents in whom they can confide, examine them critically; nothing more will be said, relative to them, than that they may be considered as the cream of the country in which they lye, being the richest interval lands on the two rivers, to the extent that has been enumerated; that is, in the aggregate 57 miles. That they were surveyed before any settlements, or grants of land were made therein. That all of them are patented in my name, many years ago, some near 25; and, that the titles to them are indisputable.
            In addition to the above, the following tracts are for sale also: viz.
            On the Little Miami, upper side, within a mile of the Ohio, 830 acres.
            About 7 miles up the said Miami 977
            And ten miles from the Mouth thereof 1235
            Total on the little Miami 3051
            In Kentucky: On the rough branch of Green River, are two tracts adjoining each other, one containing three, the other 2000 acres 5000
            Of these five last-mentioned tracts I have no other knowledge than what is derived from the reports of the surveyors, made on the premises; some 8, and others 12 and 13 years since; which certify that they are lands of the first quality. The three first are near to, if not adjoining (the river only separating them) the grant made to Judge Syms and others, between the two Miami’s; and being in the neighbourhood of Cincinnati and Fort Washington, cannot, from their situation, (if the quality of the soil is correctly stated) be otherwise than valuable. Those lying on Green River in Kentucky, besides being fertile and well watered, are said to contain an extensive and valuable bank of iron ore; the working of which would be of public utility, as well as private advantage. And moreover, as the population in that part of the

state is encreasing rapidly, the value of these lands must increase proportionally.
            The terms on which all the lands herein offered for sale may be purchased, are
            One fourth of the cost to be paid when the bargains are concluded, and the conveyances shall be made.
            The other three-fourths in five years, with interest, annually, and punctually paid.
            A Mortgage upon the premises, will be taken for securing payment of the unpaid principal sum, at the end of the above term of five years; and unquestionable security for the punctual payment of the interest on the day, in every year that it shall become due, at the place of my residence; or to any agent I may appoint; or to be deposited in such bank, or banks as shall be agreed.
            As these lands, particularly on the Ohio and Great Kanhawa, are unquestionably among the most valuable on the Western waters; and I am willing to allow time to explore them, I will enter into no contracts for any part of them until the first of September next; but will receive proposals at any time previous thereto. On that day a preference will be given to the person, or persons who shall have made the highest offers; provided they are adequate to the real value of the land, and the terms herein mentioned are strictly entered into, and compliance therewith is secured.
            The plots, and surveyors reports, of all these lands, may be seen by any who are inclined to become adventurers in the purchase of any, or all of them by applying to Mr. Dandridge.
            
              Go. Washington.
            
          
        